DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 9/26/2019. Claims 1-18 are pending.

Examiner’s Notes
Claims 17-18 are not rejected under 35 U.S.C. 101 because the claimed invention is directed to statutory subject matter. These claims are not considered signal per se. Specification [0049] recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”.

Examiner suggests that claim 11 should be a dependent claim for claim 8 (not claim 10), because both claim 11 and claim 8 focus on “end secure audio indicator”. Please ensure the current dependency is intended.

Claim Objections
Claims 2-16 are objected to because of the following informalities: 
Independent claim 1 recites “A computer-implemented method comprising:…”, whereas dependent claims 2-16 recite “The method of claim 1 (or 5, 10, 11)…”. It is suggested to change the dependent claims to “The computer-implemented method of claim 1 (or 5, 10, 11)” for clarity and consistency.
Claim 8 recites “the second communication comprising an instruction to enable a microphone associated with each respective computing device”, which should be “the microphone”.
Claim 15 recites “determining whether an exception is associated with any of the plurality of computing devices, wherein the set of computing devices includes computing devices in the plurality of computing devices that are not associated with an exception”. The second “an exception” should be “the exception”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 20120143596 A1) in view of Silverstein (US 20210014676 A1).

Regarding claim 1, Bhogal teaches a computer-implemented method comprising:
receiving an enable secure audio indicator; ([0092] FIG. 7, The process begins by identifying an audio phrase produced by a first user in the voice communication between the first user and a second user (step 702). The process then determines whether the audio phrase is present in a policy which prohibits the transmission of the set of undesired audio phrases (step 704).)
in response to receiving the enable secure audio indicator, identifying a [computing device]; and ([0093] If the process determines at step 704 that the audio phrase is present in the policy which prohibits the transmission of the set of undesired audio phrases, the process modifies a communication of the audio phrase (step 706). The process may modify the communication of the audio phrase by inhibiting transmission of the phrase, replacing the audio phrase with an audio alert, inhibiting audio produced by the first user from being transmitted to the second user.) Here “first user” is the identified computing device, such as “party A” in FIG. 8.
initiating a communication to each device in the [computing device], the communication including an instruction to [silence the audio] associated with each respective device. ([0093] If the process determines at step 704 that the audio phrase is present in the policy which prohibits the transmission of the set of undesired audio phrases, the process modifies a communication of the audio phrase (step 706). The process may modify the communication of the audio phrase by inhibiting transmission of the phrase, replacing the audio phrase with an audio alert, inhibiting audio produced by the first user from being transmitted to the second user.) Here Bhogal discloses “silences the audio for a period of time or until party A has completed saying additional confidential information (step 810)” to modify the audio communication.

Bhogal teaches identifying a computing device and silencing the audio associated with respective device, but does not explicitly teach identifying a set of computing devices; disable a microphone associated with each respective device. This aspect of the claim is identified as a difference.
However, Silverstein in an analogous art explicitly teaches
in response to receiving the enable secure audio indicator, identifying a set of computing devices; and ([0038] FIG. 2, the conference module 155 is further configured to determine whether to impose device constraints on one or more of the participant devices 110a-n during the conference, where the device constraints are defined by the organizer and are based on locations of the participant devices 110a-n that are connected to the conference. In embodiments, the device constraints affect the functionality of a participant device during the conference and include one or more of: disabling the speaker of the participant device (e.g., so that the user cannot use the speakerphone option); muting the microphone of the participant device (e.g., so that the user cannot speak to others in the conference). [0039] the system permits the organizer to define one or more rules for a conference. Each rule includes a location type and one or more constraints associated with the location type. Location types may comprise, for example, low risk, medium risk, and high risk. Other location types may be used, including public and private, or secure and unsecure, for example.) Here reference Bhogal discloses that in response to receiving the enable secure audio indicator, identifying a computing device. Reference Silverstein discloses that in response to receiving constraints associated with the location type, identifying a set of computing devices. Therefore the combination discloses the limitation.
initiating a communication to each device in the set of computing devices, the communication including an instruction to disable a microphone associated with each respective device. ([0038] FIG. 2, the conference module 155 is further configured to determine whether to impose device constraints on one or more of the participant devices 110a-n during the conference, where the device constraints are defined by the organizer and are based on locations of the participant devices 110a-n that are connected to the conference. In embodiments, the device constraints affect the functionality of a participant device during the conference and include one or more of: disabling the speaker of the participant device (e.g., so that the user cannot use the speakerphone option); muting the microphone of the participant device (e.g., so that the user cannot speak to others in the conference). [0059] Based on this determination of Maddie being at an unsecure location, the system applies the defined constraints to Maddie's device during the conference, i.e., Maddie's device is prevented from outputting the audio of the conference via its speaker, and is also prevented from transmitting outgoing audio (e.g., the microphone is disabled).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “voice communication management” concept of Bhogal, and the “conference parameter setting based on locational attributes” approach of Silverstein. One of ordinary skill in the art would have been motivated to perform such a modification for minimizing the risk of the content of a call being inadvertently shared with people who are not on the call but are in the vicinity of another person who is on the call, while maintaining work efficiency on the move utilizing mobile devices without posing risks to the confidentiality of the conversation (Silverstein [0011]).

Regarding claim 2, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein receiving the enable secure audio indicator comprises: 
monitoring audio detected by a microphone, and identifying a secure phrase in the monitored audio. ([Bhogal 0092] FIG. 7, The process begins by identifying an audio phrase produced by a first user in the voice communication between the first user and a second user (step 702). The process then determines whether the audio phrase is present in a policy which prohibits the transmission of the set of undesired audio phrases (step 704). [Bhogal 0096] The process then receives a verbal response from party A containing confidential information (step 806). The verbal response may be a portion or the entirety of the credit card number. The process identifies confidential information in audio (step 808).)

Regarding claim 3, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the instruction causes each device to disable the associated microphone. ([Silverstein 0038] FIG. 2, the conference module 155 is further configured to determine whether to impose device constraints on one or more of the participant devices 110a-n during the conference, where the device constraints are defined by the organizer and are based on locations of the participant devices 110a-n that are connected to the conference. In embodiments, the device constraints affect the functionality of a participant device during the conference and include one or more of: disabling the speaker of the participant device (e.g., so that the user cannot use the speakerphone option); muting the microphone of the participant device (e.g., so that the user cannot speak to others in the conference). [Silverstein 0059] Based on this determination of Maddie being at an unsecure location, the system applies the defined constraints to Maddie's device during the conference, i.e., Maddie's device is prevented from outputting the audio of the conference via its speaker, and is also prevented from transmitting outgoing audio (e.g., the microphone is disabled).)

Regarding claim 4, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the instruction causes a notification to be generated on the respective computing device, the notification instructing a user of the respective computing device to turn off the associated microphone. ([Bhogal 0088- 0089] FIG. 6, an illustration of a screenshot of an alert. Screenshot 600 contains caller information 602, call time 604, and alert 610. Screenshot 600 also presents options for the user, such as mute 606, and end call 608.)

Regarding claim 5, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein identifying the set of computing devices further comprises: 
identifying a location associated with the enable secure audio indicator; and determining that each of the set of computing devices is at the location. ([Silverstein 0038] FIG. 2, the conference module 155 is further configured to determine whether to impose device constraints on one or more of the participant devices 110a-n during the conference, where the device constraints are defined by the organizer and are based on locations of the participant devices 110a-n that are connected to the conference. In embodiments, the device constraints affect the functionality of a participant device during the conference and include one or more of: disabling the speaker of the participant device (e.g., so that the user cannot use the speakerphone option); muting the microphone of the participant device (e.g., so that the user cannot speak to others in the conference). [Silverstein 0039] the system permits the organizer to define one or more rules for a conference. Each rule includes a location type and one or more constraints associated with the location type. Location types may comprise, for example, low risk, medium risk, and high risk. Other location types may be used, including public and private, or secure and unsecure, for example.) Here Silverstein provides detailed examples on identifying a location and determining that each of the set of computing devices is at the location in FIG. 3A, [0053- 0054].

Regarding claim 6, Bhogal in view of Silverstein teaches all the features with respect to claim 5, as outlined above. The combination further teaches wherein the determining that each of the set of computing devices is at the location is based on a GPS location of each of the set of computing devices. ([Silverstein 0033] FIG. 1. In embodiments, each of the participant devices 110a-n comprises a location system 125 that is configured to determine a location of the respective device (e.g., via Global Positioning System (GPS)).)

Regarding claim 7, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the identifying the set of computing devices comprises identifying devices with a wireless connection to a specified device. ([Bhogal 0039] Communications unit 210, in these examples, provides for communications with other data processing systems or devices. In these examples, communications unit 210 is a network interface card. Communications unit 210 may provide communications through the use of either or both physical and wireless communications links.) It is obvious to one of ordinary skill in the art to identify “other data processing systems or devices” (analogous to claim limitation “devices”) with a wireless connection to “data processing system 200 with Communications unit 210” (analogous to claim limitation “a specified device”).

Regarding claim 8, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches
identifying an end secure audio indicator; and in response to the identifying the end secure audio indicator, initiating a second communication to each device in the set of computing devices, the second communication comprising an instruction to enable a microphone associated with each respective computing device. ([Bhogal 0096] The process then silences the audio for a period of time or until party A has completed saying additional confidential information (step 810). Of course, in other illustrative embodiments, the process may silence the audio until another suitable condition is satisfied.) Here Bhogal discloses end secure audio indicator being “wait for a period of time”, “party A has completed saying additional confidential information”, or “another suitable condition is satisfied”.

Regarding claim 9, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches storing information based on the secure audio indicator, the information comprising identification of each device in the set of computing devices. ([Silverstein 0063] the system may be configured to access a database that includes predefined associations between certain locations and location types. In this implementation, the database is populated with plural different locations defined by GPS coordinates and/or geofences, and each location is defined as one of low risk, medium risk, and high risk. [Silverstein 0065-0066] At step 325, the invitees connect to the conference using their participant devices 110a-n. Step 325 also includes the system obtaining the location of each participant device.) Here Bhogal discloses database including predefined associations between certain locations and location types. Bhogal also discloses system obtaining location of each participant device (analogous to claim limitation “identification of each device”). Indeed, it would be obvious to store this device information if it is desired.

Regarding claim 10, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
identifying a secure location associated with the enable secure audio indicator; and ([Silverstein 0039-0040] Each rule includes a location type and one or more constraints associated with the location type. Location types may comprise, for example, low risk, medium risk, and high risk. low risk locations have no constraints.)
determining a location of each computing device in a set of registered devices, wherein the identifying the set of computing devices includes identifying devices that are at the secure location. ([Silverstein 0038] FIG. 2, the conference module 155 is further configured to determine whether to impose device constraints on one or more of the participant devices 110a-n during the conference, where the device constraints are defined by the organizer and are based on locations of the participant devices 110a-n that are connected to the conference.) Here Silverstein provides detailed examples on identifying devices that are at the secure location in FIG. 3A, [0053- 0054] by reciting “the organizer also defined location 211 as low risk,… Based on the current locations, the conference module 155 determines that the participant device 110a is in a low risk location (i.e., location 211) and does not apply any constraints to the participant device 110a”.

Regarding claim 14, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
identifying a user associated with a first computing device in the set of computing devices; and ([Bhogal 0080] FIG. 4, party A 402 uses computer system 404 to conduct voice communication 405 with party B 406.) Here party A 402 is the “user” and computer system 404 is the “first computing device”.
in response to identifying the first computing device as part of the set of computing devices, initiating the communication to a second computing device associated with the user. ([Silverstein 0063] ([Bhogal 0081-0082] party A 402 replies with statement 412. Voice communication management process 408 identifies number 414 as an audio phrase in statement 412. Voice communication management process 408 then determines that number 414 is contained in a policy which prohibits the transmission of the set of undesired audio phrases. Voice communication management process 408 then inhibits communication of audio by party A 402 for a period of time. In this illustrative example, the period of time is the length of time taken by voice communication management process 408 to place a call to party C 416. Party C 416 receives the telephone call using telephone 418.) Here telephone 418 is the “second computing device” used by party C 416, which is associated with party A 402 “the user” because it is “third party trusted by the user. For example, a family member” (¶55).

Regarding claim 15, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the identifying the set of computing devices comprises:
identifying a plurality of computing devices; and ([Silverstein 0038] FIG. 2, the conference module 155 is further configured to determine whether to impose device constraints on one or more of the participant devices 110a-n during the conference, where the device constraints are defined by the organizer and are based on locations of the participant devices 110a-n that are connected to the conference. In embodiments, the device constraints affect the functionality of a participant device during the conference and include one or more of: disabling the speaker of the participant device (e.g., so that the user cannot use the speakerphone option); muting the microphone of the participant device (e.g., so that the user cannot speak to others in the conference). [Silverstein 0039] the system permits the organizer to define one or more rules for a conference. Each rule includes a location type and one or more constraints associated with the location type. Location types may comprise, for example, low risk, medium risk, and high risk. Other location types may be used, including public and private, or secure and unsecure, for example.)
determining whether an exception is associated with any of the plurality of computing devices, wherein the set of computing devices includes computing devices in the plurality of computing devices that are not associated with an exception. ([Silverstein 0071] FIG. 4, At step 355, the system removes the constraint on the participant device based on the override input of step 350. [Silverstein 0059] Maddie dials into Zach's conference using her participant device. Maddie is currently on a business trip, but is a necessary participant for this call. The system obtains the GPS location of Maddie's device and determines that Maddie is not at the first location or the second location. Based on this determination of Maddie being at an unsecure location, the system applies the defined constraints to Maddie's device during the conference, i.e., Maddie's device is prevented from outputting the audio of the conference via its speaker, and is also prevented from transmitting outgoing audio (e.g., the microphone is disabled). However, Maddie is in a private area without any other people around that might hear her speaking during the call. Accordingly, Maddie provides an override input via her device, the override being to remove the constraint that prevents outgoing audio from her device. The system removes the constraint from Maddie's device, thereby permitting her device to transmit her speech during the conference. Zach is notified that Maddie has bypassed the security module, but as an expected party doesn't take any further action to restrict her communication.) Here “override due to being in a private area without any other people around” is analogous to claim limitation “an exception”. Maddie's device is associated with this exception and there is no constraint from Maddie's device. Appropriate security constraint will be applied to other computing devices not associated with this exception.

Regarding claim 16, Bhogal in view of Silverstein teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the identifying the set of computing devices comprises identifying remote devices with a connection to a device at a location associated with the secure audio indicator. ([Silverstein 0043] a third participant device 110a might be in a third location that is high risk. In accordance with aspects of the invention, the conference module 155 applies different constraints to the different participant devices 110a-n based on their different locations. [Bhogal 0039] Communications unit 210, in these examples, provides for communications with other data processing systems or devices. In these examples, communications unit 210 is a network interface card. Communications unit 210 may provide communications through the use of either or both physical and wireless communications links.) Here the third participant device 110a in the high risk location is the “device at a location associated with the secure audio indicator”. It is obvious to one of ordinary skill in the art to identify “other data processing systems or devices” (analogous to claim limitation “remote devices”) with a connection to “data processing system 200 with Communications unit 210” (analogous to claim limitation “device at a location associated with the secure audio indicator”).

Regarding claims 17 and 18, the scope of the claims are similar to that of claim 1, respectively. Accordingly, the claims are rejected using a similar rationale.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Bhogal (US 20120143596 A1) teaches the enable secure audio indicator (identifying an audio phrase in ¶92) and the end secure audio indicator (“wait for a period of time”, “party A has completed saying additional confidential information”, or “another suitable condition is satisfied” in ¶96)

Silverstein (US 20210014676 A1) teaches when the user provides input to override a constraint, the conference module 155 stops applying the constraint to the participant device (analogous to “the end secure audio indicator”) and stores data in an override log 160 that defines the override. The stored override data can include, for example, an ID of the conference, an ID of the user that performed the override, the location of the participant device when the override occurred, the location type of the participant device when the override occurred, and the constraint that was overridden. In embodiments, the data stored in the override log 160 is saved and can be searched at a later date to determine the facts associated with any particular override occurrence.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole. For example, Bhogal and Silverstein in combination do not disclose “storing audit information comprising: a first time of identifying the enable secure audio indicator, a second time of identifying the end secure audio indicator, and identification of each device at the location”, within the context of the claimed invention as a whole, as recited in claim 11.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220043938 A1, "Sensor based intelligent system for assisting user with voice-based communication", by Kochura, teaches determining whether to perform mute/unmute functions to secure voice communication on multiple devices to allow for safeguarding of sensitive information of a user; identifying one or more audio communications from a first user to a second user, wherein the one or more audio communications is transmitted utilizing a first computing device; determining an objective of the first user based at least in part on the audio communication of the first user; determining a set of conditions corresponding to the one or more audio communications and the objective, wherein the set of conditions indicate a vulnerability of personal data of the first user; prohibiting the first computing device from transmitting audio data that includes the personal data of the first user.
US 10764442 B1, "Muting an audio device participating in a conference call", by Delaney, teaches that a processor identifies a plurality of physical locations participating in a conference call and identifies a plurality of devices participating in the conference call, wherein each device is located in one of the plurality of physical locations. The processor designates a primary device for each physical location, the primary device being a highest priority device at that physical location and mutes an audio device of each of the plurality of devices that is not designated a primary device.
US 20190158915 A1, "Methods, apparatus, and machine-readable storage media to monitor a media presentation", by Besehanic, teaches a locator to compare a location of a mobile device with a set of reference locations at which audio monitoring is to be performed; an audio receiver to enable a microphone of the mobile device to collect audio for media monitoring when (1) the location of the mobile device corresponds to a first one of the reference locations and (2) a media presentation monitor at the first one of the reference locations indicates a likelihood of media being presented at the first location satisfies a threshold. The audio receiver is to disable the microphone from collecting audio for media monitoring when the location of the mobile device does not correspond to any of the reference locations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN YANG/Examiner, Art Unit 2493